UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 Commission File No. 1-8726 RPC, INC. (Exact name of registrant as specified in its charter) Delaware 58-1550825 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2801 Buford Highway, Suite 520, Atlanta, Georgia 30329 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code — (404) 321-2140 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 month (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As of July 29, 2009, RPC, Inc. had 98,407,052 shares of common stock outstanding. 1 RPC, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – As of June 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations – For the three and six months ended June 30, 2009 and 2008 4 Consolidated Statement of Stockholders’ Equity – For the six months ended June 30, 2009 5 Consolidated Statements of Cash Flows – For the six months ended June 30, 2009 and 2008 6 Notes to Consolidated Financial Statements 7 – 20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 – 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 34 Part II. Other Information Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures 38 2 RPC, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2008 (In thousands) (Unaudited) June 30, 2009 December 31, 2008 (Note 1) ASSETS Cash and cash equivalents $ 2,812 $ 3,037 Accounts receivable, net 121,276 210,375 Inventories 54,044 49,779 Deferred income taxes 5,634 6,187 Income taxes receivable 18,377 15,604 Prepaid expenses and other current assets 3,594 7,841 Total current assets 205,737 292,823 Property, plant and equipment, net 444,856 470,115 Goodwill 24,093 24,093 Other assets 7,966 6,430 Total assets $ 682,652 $ 793,461 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ 36,061 $ 61,217 Accrued payroll and related expenses 9,662 20,398 Accrued insurance expenses 4,746 4,640 Accrued state, local and other taxes 2,999 2,395 Income taxes payable 927 3,359 Other accrued expenses 255 320 Total current liabilities 54,650 92,329 Long-term accrued insurance expenses 9,008 8,398 Notes payable to banks 123,550 174,450 Long-term pension liabilities 12,872 11,177 Other long-term liabilities 1,668 3,628 Deferred income taxes 50,542 54,395 Total liabilities 252,290 344,377 Common stock 9,840 9,770 Capital in excess of par value 5,290 3,990 Retained earnings 424,588 445,356 Accumulated other comprehensive loss (9,356 ) (10,032 ) Total stockholders’ equity 430,362 449,084 Total liabilities and stockholders’ equity $ 682,652 $ 793,461 The accompanying notes are an integral part of these consolidated financial statements. 3 RPC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (In thousands except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Revenues $ 127,018 $ 214,689 $ 303,289 $ 411,916 Cost of revenues 91,080 120,175 201,050 237,845 Selling, general and administrative expenses 23,372 29,010 50,978 57,327 Depreciation and amortization 32,376 29,177 64,396 56,503 Gain on disposition of assets, net (312 ) (1,473 ) (2,034 ) (3,000 ) Operating (loss) profit (19,498 ) 37,800 (11,101 ) 63,241 Interest expense (527 ) (1,250 ) (1,121 ) (2,721 ) Interest income 52 24 85 46 Other income, net 608 105 751 98 (Loss) income before income taxes (19,365 ) 36,679 (11,386 ) 60,664 Income tax (benefit) provision (7,741 ) 14,221 (4,228 ) 23,449 Net (loss) income $ (11,624 ) $ 22,458 $ (7,158 ) $ 37,215 (Loss) Earnings per share Basic $ (0.12 ) $ 0.23 $ (0.07 ) $ 0.39 Diluted $ (0.12 ) $ 0.23 $ (0.07 ) $ 0.38 Dividends per share $ 0.07 $ 0.06 $ 0.14 $ 0.12 Average shares outstanding Basic 96,317 96,778 96,247 96,603 Diluted 96,317 98,120 96,247 98,124 The accompanying notes are an integral part of these consolidated financial statements. 4 RPC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2009 (In thousands) (Unaudited) Capital in Excess of Par Value Accumulated Other Comprehensive Loss Comprehensive Income (Loss) Retained Earnings Common Stock Shares Amount Total Balance, December 31, 2008 97,705 $ 9,770 $ 3,990 $ 445,356 $ (10,032 ) $ 449,084 Stock issued for stock incentive plans, net 930 93 (198 ) — — (105 ) Stock purchased and retired (233 ) (23 ) (1,914 ) — — (1,937 ) Net loss $ (7,158 ) — — — (7,158 ) — (7,158 ) Pension adjustment, net of taxes 554 — 554 554 Change in cash flow hedge, net of taxes 129 — 129 129 Foreign currency translation, net of taxes (3 ) — (3 ) (3 ) Unrealized loss on securities, net of taxes (4 ) — (4 ) (4 ) Comprehensive loss $ (6,482 ) Dividends declared — — — (13,610 ) — (13,610 ) Stock-based compensation — — 2,088 — — 2,088 Excess tax benefits for share-based payments — — 1,324 — — 1,324 Balance, June 30, 2009 98,402 $ 9,840 $ 5,290 $ 424,588 $ (9,356 ) $ 430,362 The accompanying notes are an integral part of this consolidated financial statement. 5 RPC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2009 and 2008 (In thousands) (Unaudited) Six months ended June 30, 2009 2008 OPERATING ACTIVITIES Net (loss) income $ (7,158 ) $ 37,215 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation, amortization and other non-cash charges 64,378 56,515 Stock-based compensation expense 2,088 1,809 Gain on disposition of assets, net (2,034 ) (3,000 ) Deferred income tax (benefit) provision (4,376 ) 793 Excess tax benefits for share-based payments (1,324 ) (767 ) Changes in current assets and liabilities: Accounts receivable 89,241 (17,221 ) Income taxes receivable (1,449 ) 12,815 Inventories (4,204 ) (6,131 ) Prepaid expenses and other current assets 4,239 2,100 Accounts payable (23,221 ) 6,702 Income taxes payable (2,432 ) (1,340 ) Accrued payroll and related expenses (10,736 ) (1,818 ) Accrued insurance expenses 106 408 Accrued state, local and other taxes 604 1,295 Other accrued expenses (88 ) (81 ) Changes in working capital 52,060 (3,271 ) Changes in other assets and liabilities: Accrued pension 2,566 799 Accrued insurance expenses 610 530 Other non-current assets (1,525 ) (798 ) Other non-current liabilities (1,755 ) (662 ) Net cash provided by operating activities 103,530 89,163 INVESTING ACTIVITIES Capital expenditures (43,214 ) (101,263 ) Proceeds from sale of assets 4,170 5,035 Net cash used for investing activities (39,044 ) (96,228 ) FINANCING ACTIVITIES Payment of dividends (13,610 ) (11,642 ) Borrowings from notes payable to banks 146,850 186,950 Repayments of notes payable to banks (197,750 ) (160,800 ) Debt issue costs for notes payable to banks — (94 ) Excess tax benefits for share-based payments 1,324 767 Cash paid for common stock purchased and retired (1,628 ) (5,671 ) Proceeds received upon exercise of stock options 103 245 Net cash (used for) provided by financing activities (64,711 ) 9,755 Net (decrease) increase in cash and cash equivalents (225 ) 2,690 Cash and cash equivalents at beginning of period 3,037 6,338 Cash and cash equivalents at end of period $ 2,812 $ 9,028 The accompanying notes are an integral part of these consolidated financial statements. 6 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. GENERAL The accompanying unaudited consolidated financial statements include the accounts of RPC, Inc. and its wholly-owned subsidiaries (“RPC” or the “Company”) and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (all of which consisted of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six month period ended June 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. The balance sheet at December 31, 2008 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2008. A group that includes the Company’s Chairman of the Board, R. Randall Rollins and his brother Gary W. Rollins, who is also a director of the Company, and certain companies under their control, controls in excess of fifty percent of the Company’s voting power. The Company has considered subsequent events through August 5, 2009, the date of issuance, in preparing the consolidated financial statements and notes thereto. 2. REVENUES RPC’s revenues are generated principally from providing services and the related equipment. Revenues are recognized when the services are rendered and collectibility is reasonably assured. Revenues from services and equipment are based on fixed or determinable priced purchase orders or contracts with the customer and do not include the right of return. Rates for services and equipment are priced on a per day, per unit of measure, per man hour or similar basis. Sales tax charged to customers is presented on a net basis within the consolidated statement of operations and excluded from revenues. 7 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3. EARNINGS PER SHARE Statement of Financial Accounting Standard (“SFAS”) No. 128, “Earnings Per Share,” requires a basic earnings per share and diluted earnings per share presentation. The two calculations differ as a result of the dilutive effect of stock options and time lapse restricted shares and performance restricted shares included in diluted earnings per share, but excluded from basic earnings per share. Basic and diluted earnings per share are computed by dividing net (loss) income by the weighted average number of shares outstanding during the respective periods. A reconciliation of weighted average shares outstanding is as follows: Three months ended June 30, Six months ended June 30, (In thousands except per share data) 2009 2008 2009 2008 Net (loss) income available for stockholders (numerator for basic and diluted (loss) earnings per share): $ (11,624 ) $ 22,458 $ (7,158 ) $ 37,215 Shares (denominator): Weighted average shares outstanding (denominator for basic (loss) earnings per share) 96,317 96,778 96,247 96,603 Effect of dilutive securities: Employee stock options and restricted stock — 1,342 — 1,521 Adjusted weighted average shares (denominator for diluted (loss) earnings per share) 96,317 98,120 96,247 98,124 (Loss) earnings per share: Basic $ (0.12 ) $ 0.23 $ (0.07 ) $ 0.39 Diluted $ (0.12 ) $ 0.23 $ (0.07 ) $ 0.38 The effect of the Company’s stock options and restricted shares as shown below have been excluded from the computation of diluted (loss) earnings per share for the following periods, as their effect would have been anti-dilutive: (in thousands) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Stock options 883 — 883 — Restricted stock 2,055 — 2,055 — In June 2008, the FASB issued FASB Staff Position (FSP) EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities,” to clarify that all outstanding unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents, whether paid or unpaid, are participating securities. An entity must include participating securities in its calculation of basic and diluted earnings per share (EPS) pursuant to the two-class method, as described in SFAS 128, Earnings per Share. The Company has periodically issued share-based payment awards that contain non-forfeitable rights to dividends. The Company evaluated the impact of FSP EITF 03-6-1 and determined that the impact was not material and determined the basic and diluted earnings per share amounts as reported are equivalent to the basic and diluted earnings per share amounts calculated under FSP EITF 03-6-1. 8 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4. RECENT ACCOUNTING PRONOUNCEMENTS Recently Adopted Accounting Pronouncements: Financial Accounting Standards Board Statements In May 2009, the FASB issued SFAS No. 165, “Subsequent Events.” SFAS 165 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. SFAS 165 provides guidance regarding the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. The Company adopted SFAS 165 in the second quarter of 2009 and the adoption did not have a material effect on the Company’s consolidated financial statements. Financial Accounting Standards Board Staff Positions and Interpretations In April 2009, the FASB issued FSP SFAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.” FSP SFAS 157-4 affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction, and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active. FSP SFAS 157-4 requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence. The Company adopted FSP 157-4 in the second quarter of 2009 and the adoption of this FSP did not have a material impact on the Company’s consolidated financial statements. 9 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In April 2009, the FASB issued FSP SFAS 115-2 and SFAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments.” FSP SFAS 115-2 and SFAS 124-2 (i) changes existing guidance for determining whether an impairment is other than temporary to debt securities and (ii) replaces the existing requirement that the entity’s management assert it has both the intent and ability to hold an impaired security until recovery with a requirement that management assert: (a) it does not have the intent to sell the security; and (b) it is more likely than not it will not have to sell the security before recovery of its cost basis. Under FSP SFAS 115-2 and SFAS 124-2, declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses to the extent the impairment is related to credit losses. The amount of the impairment related to other factors is recognized in other comprehensive income. The Company adopted this FSP in the second quarter of 2009 and the adoption of this FSP did not have a material impact on the Company’s consolidated financial statements. In April 2009, the FASB issued FSP SFAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments.” FSP SFAS 107-1 and APB 28-1 amends SFAS 107, “Disclosures about Fair Value of Financial Instruments,” to require an entity to provide disclosures about fair value of financial instruments in interim financial information and amends Accounting Principles Board (APB) Opinion No. 28, “Interim Financial Reporting,” to require those disclosures in summarized financial information at interim reporting periods. Under FSP SFAS 107-1 and APB 28-1, a publicly traded company shall include disclosures about the fair value of its financial instruments whenever it issues summarized financial information for interim reporting periods. In addition, entities must disclose, in the body or in the accompanying notes of its summarized financial information for interim reporting periods and in its financial statements for annual reporting periods, the fair value of all financial instruments for which it is practicable to estimate that value, whether recognized or not recognized in the statement of financial position, as required by SFAS 107. The Company adopted this FSP in the second quarter of 2009. See Note 13 for related disclosures. Recently Issued Accounting Pronouncements Not Yet Adopted: Financial Accounting Standards Board Statements In June 2009, the FASB issued SFAS No. 168, “The FASB Accounting Standards CodificationTM and the Hierarchy of Generally Accepted Accounting Principles, a replacement of FASB Statement No. 162.” SFAS 168 establishes the Codification as the single source of authoritative U.S. generally accepted accounting principles in addition to the rules and interpretive releases of the SEC under authority of federal securities laws. SFAS 168 and the Codification are effective for financial statements issued for interim and annual periods ending after September 15, 2009. When effective, the Codification will supersede all existing non-SEC accounting and reporting standards. As required, the Company plans to adopt SFAS 168 in the third quarter of 2009 and does not expect the adoption to have a material impact on its consolidated financial statements. 10 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets,” SFAS 166 is a revision to SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” and requires more information about transfers of financial assets, including securitization transactions, and where entities have continuing exposure to the risks related to transferred financial assets. It eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets, and requires additional disclosures. SFAS 166 is effective January 1, 2010, for a calendar year-end entity, with early application not being permitted. Adoption of this standard is not expected to have a material impact on the Company’s consolidated financial statements. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R).” SFAS 167 changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity’s purpose and design and the reporting entity’s ability to direct the activities of the other entity that most significantly impact the other entity’s economic performance. SFAS 167 is effective January 1, 2010, for a calendar year-end entity, with early application not being permitted. Adoption of this standard is not expected to have a material impact on the Company’s consolidated financial statements. Financial Accounting Standards Board Staff Positions and Interpretations In December 2008, the FASB issued FASB Staff Position (FSP) FAS 132R-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets.” The FASB issued the FSP, which amends FASB Statement 132R, “Employers’ Disclosures about Pensions and Other Postretirement Benefits,” in order to provide adequate transparency about the types of assets and associated risks in employers’ postretirement plans. Disclosures are designed to provide an understanding of how investment decisions are made: the major categories of plan assets; the inputs and valuation techniques used to measure the fair value of plan assets; the effect of fair value measurements using significant unobservable inputs on changes in plan assets for the period; and significant concentrations of risk within plan assets. The disclosures about plan assets required by this FSP are required to be provided for fiscal years ending after December 15, 2009, with no restatement required for earlier periods that are presented for comparative purposes, upon initial application. Earlier application of the provisions of this FSP is permitted. The Company is currently in the process of determining the additional disclosures required upon the adoption of this FSP. 11 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5. COMPREHENSIVE (LOSS) INCOME The components of comprehensive (loss) income are as follows: Three months ended June 30, Six months ended June 30, (In thousands) 2009 2008 2009 2008 Net (loss) income as reported $ (11,624 ) $ 22,458 $ (7,158 ) $ 37,215 Pension adjustment, net of taxes 245 44 554 44 Change incash flow hedge, net of taxes 243 — 129 — Foreign currency translation, net of taxes 161 10 (3 ) 54 Unrealized (loss) gain on securities, net of taxes 66 440 (4 ) 459 Comprehensive (loss) income $ (10,909 ) $ 22,952 $ (6,482 ) $ 37,772 6. STOCK-BASED COMPENSATION The Company reserved 5,062,500 shares of common stock under its 2004 Stock Incentive Plan which expires ten years from the date of approval. This plan provides for the issuance of various forms of stock incentives, including, among others, incentive and non-qualified stock options and restricted stock. As of June 30, 2009, there were approximately 2,186,000 shares available for grants. 12 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Stock-based employee compensation expense was as follows for the periods indicated: Three months ended June 30, Six months ended June 30, (in thousands) 2009 2008 2009 2008 Pre-tax expense $ 1,073 $ 920 $ 2,088 $ 1,809 After tax expense 681 584 1,326 1,160 Stock Options Transactions involving RPC’s stock options for the six months ended June 30, 2009 were as follows: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding at January 1, 2009 1,108,022 $ 3.12 2.68 years Granted — — N/A Exercised (215,862 ) 2.75 N/A Forfeited (8,715 ) 3.76 N/A Expired — — N/A Outstanding and exercisable at June 30, 2009 883,445 $ 3.39 2.74 years $ 4,382,000 The total intrinsic value of stock options exercised was approximately $1,376,000 during the six months ended June 30, 2009 and approximately $5,596,000 during the six months ended June 30, 2008. The tax benefits related to options exercised totaled $329,000 during the six months ended June 30, 2009 were credited to capital in excess of par value and are classified as financing cash flows in accordance with SFAS 123(R), “Shared-Based Payments.” 13 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Restricted Stock The following is a summary of the changes in non-vested restricted shares for the six months ended June 30, 2009: Shares Weighted Average Grant-Date Fair Value Non-vested shares at January 1, 2009 1,762,478 $ 11.34 Granted 722,000 8.55 Vested (421,138 ) 9.19 Forfeited (8,051 ) 12.96 Non-vested shares at June 30, 2009 2,055,289 $ 10.79 The total fair value of shares vested during the six months ended June 30, 2009 was approximately $3,682,000 and during the six months ended June 30, 2008 was approximately $3,675,000. The tax benefits for compensation tax deductions in excess of compensation expense for the six months ended June 30, 2009 totaled approximately $995,000 and were credited to capital in excess of par value and are classified as financing cash flows in accordance with SFAS 123(R). Other Information As of June 30, 2009, total unrecognized compensation cost related to non-vested restricted shares was approximately $21,160,000 which is expected to be recognized over a weighted-average period of 4.1 years. As of June 30, 2009, all of the compensation cost related to stock options has been recognized. 7. BUSINESS SEGMENT INFORMATION RPC’s service lines have been aggregated into two reportable oil and gas services segments, Technical Services and Support Services, because of the similarities between the financial performance and approach to managing the service lines within each of the segments, as well as the economic and business conditions impacting their business activity levels. Corporate includes selected administrative costs incurred by the Company that are not allocated to business units. Gains or losses on disposition of assets are reviewed by the Company’s chief decision maker on a consolidated basis, and accordingly the Company does not report gains or losses at the segment level. 14 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Technical Services include RPC’s oil and gas service lines that utilize people and equipment to perform value-added completion, production and maintenance services directly to a customer’s well. These services include pressure pumping services, snubbing, coiled tubing, nitrogen pumping, well control consulting and firefighting, down-hole tools, wireline, and fluid pumping services. These Technical Services are primarily used in the completion, production and maintenance of oil and gas wells. The principal markets for this segment include the United States, including the Gulf of Mexico, the mid-continent, southwest and Rocky Mountain regions, and international locations including primarily Africa, Canada, China, Latin America and the Middle East. Customers include major multi-national and independent oil and gas producers, and selected nationally-owned oil companies. Support Services include RPC’s oil and gas service lines that primarily provide equipment for customer use or services to assist customer operations. The equipment and services include drill pipe and related tools, pipe handling, inspection and storage services and oilfield training services. The demand for these services tends to be influenced primarily by customer drilling-related activity levels. The principal markets for this segment include the United States, including the Gulf of Mexico and the mid-continent regions, and international locations, including primarily Canada, Latin America, and the Middle East. Customers include domestic operations of major multi-national and independent oil and gas producers, and selected nationally-owned oil companies. Inter-segment revenues are generally recorded in segment operating results at prices that management believes approximate prices for arm’s length transactions and are not material to operating results. Certain information with respect to RPC’s business segments is set forth in the following tables: Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 (in thousands) Revenues: Technical Services $ 109,987 $ 185,284 $ 261,066 $ 354,515 Support Services 17,031 29,405 42,223 57,401 Total revenues $ 127,018 $ 214,689 $ 303,289 $ 411,916 Operating (loss) profit: Technical Services $ (15,212 ) $ 31,958 $ (9,064 ) $ 52,644 Support Services (1,616 ) 6,764 2,090 12,622 Corporate (2,982 ) (2,395 ) (6,161 ) (5,025 ) Gain on disposition of assets, net 312 1,473 2,034 3,000 Total operating (loss) profit $ (19,498 ) $ 37,800 $ (11,101 ) $ 63,241 Interest expense (527 ) (1,250 ) (1,121 ) (2,721 ) Interest income 52 24 85 46 Other income, net 608 105 751 98 (Loss) Income before income taxes $ (19,365 ) $ 36,679 $ (11,386 ) $ 60,664 15 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Six months ended June 30, 2009 Technical Services Support Services Corporate Total (in thousands) Identifiable assets at June 30, 2009 $ 466,753 $ 167,624 $ 48,275 $ 682,652 Capital expenditures 31,392 11,469 353 43,214 Depreciation and amortization 50,450 13,575 371 64,396 8. INVENTORIES Inventories of $54,044,000 at June 30, 2009 and $49,779,000 at December 31, 2008 consist of raw materials, parts and supplies. 9. EMPLOYEE BENEFIT PLAN The following represents the net periodic benefit cost (credit) and related components of the Company’s multiple employer Retirement Income Plan: Three months ended June 30, Six months ended June 30, (in thousands) 2009 2008 2009 2008 Service cost $ — $ — $ — $ — Interest cost 484 461 969 921 Expected return on plan assets (380 ) (636 ) (760 ) (1,272 ) Amortization of net losses 385 71 769 142 Net periodic benefit cost (credit) $ 489 $ (104 ) $ 978 $ (209 ) The Company has not made any contributions to the plan during the six months ended June 30, 2009 and does not currently expect to make any contributions to this plan during the remainder of 2009. 16 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 10. NOTES PAYABLE TO BANKS The Company currently has a revolving credit agreement (the “Revolving Credit Agreement”) with SunTrust Capital Markets, Inc, as Joint Lead Arranger and Sole Book Manager, Banc of America Securities LLC as Joint Lead Arranger, and a syndicate of other lenders. The Revolving Credit Agreement includes a full and unconditional guarantee by RPC’s 100% owned domestic subsidiaries whose assets equal substantially all of the consolidated assets of RPC and its subsidiaries. The subsidiaries of the Company that are not guarantors are considered minor. The Revolving Credit Agreement has a general term of five years and provides for an unsecured line of credit of up to $296.5 million, which includes a $50 million letter of credit subfacility, and a $20 million swingline subfacility. The maturity date of all revolving loans under the Credit Agreement is September 8, 2011. The Company has incurred loan origination fees and other debt related costs associated with the line of credit and Commitment Increase Amendment in the aggregate of approximately $514,000. These costs are being amortized over the remaining term of the five year loan, and the net amount is classified as non-current other assets on the consolidated balance sheets. Revolving loans under the Revolving Credit Agreement bear interest at one of the following two rates, at RPC’s election: ●the Base Rate, which is the greater of SunTrust Bank’s “prime rate” for the day of the borrowing and a fluctuating rate per annum equal to the Federal Funds Rate plus .50%; or ●with respect to any Eurodollar borrowings, Adjusted LIBOR (which equals LIBOR as increased to account for the maximum reserve percentages established by the U.S. Federal Reserve) plus a margin ranging from .40% to .80%, based upon RPC’s then-current consolidated debt-to-EBITDA ratio. In addition, RPC will pay an annual fee ranging from .10% to .20% of the total credit facility based upon RPC’s then-current consolidated debt-to-EBITDA ratio. The Revolving Credit Agreement contains customary terms and conditions, including certain financial covenants and restrictions on indebtedness, dividend payments, business combinations and other related items. Further, the Revolving Credit Agreement contains financial covenants limiting the ratio of RPC’s consolidated debt-to-EBITDA to no more than 2.5 to 1, and limiting the ratio of RPC’s consolidated EBIT to interest expense to no less than 2 to 1. 17 RPC, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2009, RPC has outstanding borrowings of $123.6 million under the Revolving Credit Agreement. Interest incurred on the line of credit was $598,000 and $1,255,000 during the three and six months ended June 30, 2009, and $1,473,000 and $3,221,000 during the three and six months ended June 30, 2008. The weighted average interest rate was 1.9% and 1.8% for the three and six months ended June 30, 2009, and 3.4% and 3.9% for the three and six months ended June 30, 2008. For the six months ended June 30, 2009, and June 30, 2008, the Company capitalized interest of approximately $123,000 and $533,000 related to facilities and equipment under construction. Additionally there were letters of credit outstanding relating to self-insurance programs and contract bids for $15.0 million as of June 30, 2009. Effective December 2008 the Company entered into an interest rate swap agreement that effectively converted $50 million of the Company’s variable-rate debt to a fixed rate basis, thereby hedging against the impact of potential interest rate changes on future interest expense. The agreement terminates on September 8, 2011. Under this agreement the Company pays a fixed interest rate of 2.07%. In return, the issuing lender refunds the Company the variable-rate interest paid to the syndicate of lenders under the Company’s revolving credit agreement on the same notional amount, excluding the margin that varies from 0.40% to 0.80%, depending upon RPC’s then-current consolidated debt-to-EBITDA ratio. 11. INCOME TAXES The Company determines its periodic income tax benefit or expense based upon the current period income and the annual estimated tax rate for the Company adjusted for any change to prior period estimates. The estimated tax rate is revised, if necessary, as of the end of each successive interim period during the fiscal year to the Company’s current annual estimated tax rate. 12. SUPPLEMENTAL CASH FLOWS INFORMATION The Company had accounts payable for purchases of property, plant and equipment of approximately $7,441,000 as of June 30, 2009, and approximately $14,482,000 as of June 30, 2008. 13. FAIR VALUE DISCLOSURES The Company adopted SFAS 157, “Fair Value Measurements,” and FSP 157-2, “Effective Date of FASB Statement No. 157,” in the first quarter of 2008 for financial assets and liabilities. SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosure requirements about items measured at fair value. SFAS 157 does not require any new fair value measurements. It applies to accounting pronouncements that already require or permit fair value measures. 18 RPC, INC. AND SUBSIDIARIES NOTES TO
